 
 
I 
108th CONGRESS
2d Session
H. R. 4630 
IN THE HOUSE OF REPRESENTATIVES 
 
June 21, 2004 
Ms. Hooley of Oregon introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to provide that an officer of the Army or Air Force on the active-duty list may not be promoted to brigadier general unless the officer has had a duty assignment of at least one year involving the administration of the National Guard or Reserves. 
 
 
1.Guard or Reserve duty assignment required as condition of promotion of Army and Air Force officers to brigadier general 
(a)In generalChapter 36 of title 10, is amended by inserting after section 619a the following new section: 
 
619b.Eligibility for consideration for promotion: Army and Air Force officers; Guard or Reserve duty required before promotion to brigadier general; exceptions 
(a)General ruleAfter the end of the one-year period beginning on the date of the enactment of this section, an officer on the active-duty list of the Army or Air Force may not be appointed to the grade of brigadier general unless the officer has completed a tour of duty of at least one year in a Guard or Reserve duty assignment. 
(b)ExceptionsSubject to subsection (c), the Secretary of Defense may waive subsection (a) in the following circumstances:  
(1)When necessary for the good of the service. 
(2)In the case of an officer whose proposed selection for promotion is based primarily upon scientific and technical qualifications for which Guard or Reserve requirements do not exist. 
(3)In the case of— 
(A)a medical officer, dental officer, veterinary officer, medical service officer, nurse, or biomedical science officer; 
(B)a chaplain; or 
(C)a judge advocate. 
(4)In the case of an officer selected by a promotion board for appointment to the grade of brigadier general while serving in a Guard or Reserve duty assignment if at least 180 days of that assignment have been completed on the date of the convening of that selection board.   
(c)RegulationsThe Secretary of Defense shall prescribe regulations to carry out this section. The regulations shall specifically identify for purposes of subsection (b)(2) those categories of officers for which selection for promotion to brigadier general is based primarily upon scientific and technical qualifications for which Guard or Reserve requirements do not exist. 
(d)Guard or Reserve duty assignment definedIn this section, the term Guard or Reserve duty assignment means an assignment involving the organizing, administering, recruiting, instructing, or training the reserve components, other than an assignment to a Reserve Officers Training Corps unit. . 
(b)Clerical amendmentThe table of sections at the beginning of subchapter II of such chapter is amended by inserting after the item relating to section 619a the following new item: 
 
 
619b. Eligibility for consideration for promotion: Army and Air Force officers; Guard or Reserve duty required before promotion to brigadier general; exceptions.  
 
